Citation Nr: 1612769	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  15-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 20 percent for service-connected inversion deformity, right ankle (also claimed as chronic ankle pain and degenerative arthritis) as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and high grader Achilles tendon tear).

2.  Entitlement to an increased initial evaluation in excess of 20 percent for service-connected inversion deformity, left ankle (also claimed as chronic ankle pain and degenerative arthritis) as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and high grader Achilles tendon tear).

3.  Entitlement to service connection for a condition to account for bilateral hip pain as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and high grader Achilles tendon tear).

4.  Entitlement to service connection for degenerative arthritis, thoracolumbar spine (also claimed as scoliosis, osteophytes, degenerative disc disease, bulging discs, intervertebral disc syndrome (IVDS), bridging syndesmophyte, neural foraminal stenosis, facet joint disease, spondylosis with myelopathy, and subluxation) as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and  high grader Achilles tendon tear).

5.  Entitlement to service connection for degenerative arthritis of the cervical spine (also claimed as scoliosis, arthritis, osteophytes, degenerative disc disease, bridging syndesmophyte, subluxation, IVDS, and spondylosis with myelopathy) as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and  high grader Achilles tendon tear).  

6.  Entitlement to service connection for sciatic nerve impairment as secondary to degenerative arthritis, thoracolumbar spine (also claimed as scoliosis, osteophytes, degenerative disc disease, bulging discs, IVDS, bridging syndesmophyte, neural foraminal stenosis, facet joint disease, spondylosis with myelopathy, and subluxation).

7.  Entitlement to service connection for elevated blood pressure as secondary to degenerative arthritis, thoracolumbar spine and/or cervical spine (also claimed as scoliosis, osteophytes, degenerative disc disease, bulging discs, IVDS, bridging syndesmophyte, neural foraminal stenosis, facet joint disease, spondylosis with myelopathy, and subluxation).

8.  Entitlement to service connection for impingement of the lateral cutaneous nerve (claimed as lower leg condition with poor circulation, swelling, weakness, and cramping) (previously denied as weakness and tingling) as secondary to degenerative arthritis, thoracolumbar spine (also claimed as scoliosis, osteophytes, degenerative disc disease, bulging discs, IVDS, bridging syndesmophyte, neural foraminal stenosis, facet joint disease, spondylosis with myelopathy,
and subluxation).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to November 1987.

This appeal arises before the Board of Veterans' Appeals (Board) from a May 2009 and October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) on September 2009 for the May 2009 rating decision with regard to the issue of high blood pressure and on October 2011 for the October 2011 rating decision with regard to all other appealed issues.  A statement of the case (SOC) was provided in July 2010 for the May 2009 rating decision and in April 2014 for the October 2011 rating decision.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in July 2010 for the May 2009 rating decision and in June 2014 for the October 2011 rating decision.

The Board additionally notes that the Veteran filed a claim for major depressive disorder during the pendency of the appeal.  His claim was granted with a noncompensable evaluation in a subsequent January 2016 rating decision.  The Veteran submitted a NOD on January 2016.  A SOC was provided on March 2016.  To date, the Veteran has not submitted a VA Form 9 or any other indication of a substantive appeal, although such time limit has not currently expired.  As such, due to the lack of a currently perfected appeal for major depressive disorder, the Board finds that this issue is not currently before it and no further discussion shall ensue.

There was additional evidence added to the record after the issuance of the July 2015 supplemental statement of the case both prior to and after certification of the issues to the Board.  The Board, however, finds that this additional evidence was neither relevant (i.e., duplicative and cumulative) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., duplicative and cumulative) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral plantar fasciitis and metatarsalgia as well as entitlement to special monthly compensation have been raised by the record in a January 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for degenerative arthritis of the cervical spine, elevated blood pressure, and impingement of the lateral cutaneous nerve are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral ankles inversion deformities are manifested by symptoms of marked limitation of motion and pain throughout the appeals period, but no showings of ankylosis.

2.  The probative medical evidence of record does not reveal that the Veteran has a currently diagnosed bilateral hip disability.

3.  Resolving all doubt in the Veteran's favor, the medical evidence of record establishes that the Veteran's back disability is the result of aggravation beyond its natural progression by the Veteran's pes planus.

4.  The probative medical evidence of record shows that the Veteran's sciatic nerve impairment is the result of his back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected inversion deformity, right ankle, are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a disability rating in excess of 20 percent for service-connected inversion deformity, left ankle, are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for service connection for a condition to account for bilateral hip pain as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for a thoracolumbar spine disability as secondary to bilateral pes planus are met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for sciatic nerve impairment as secondary to a thoracolumbar spine disability are met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claims for entitlement to service connection for degenerative arthritis of the thoracolumbar spine and sciatic nerve impairment, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

However, for the remaining claims, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," as in the case of the claims for increased evaluation for bilateral ankle inversions, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's bilateral ankle inversions, VA's duty to notify has been satisfied.

In regard to the Veteran's bilateral hip disability, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, letters dated in November 2009, February 2010, August 2010, June 2011, and July 2011 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  Moreover, in the absence of a current disability as in the case of the Veteran's bilateral hips claim, there is no reasonable possibility that a nexus opinion can substantiate the claim. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.
Legal Criteria

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection also is permissible on an alternative secondary basis if it is shown the claimed condition is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)  (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected bilateral ankle inversions are rated as 20 percent disabling each in accordance with the General Rating Formula for the Musculoskeletal System.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is warranted for limitation of motion that is marked.  Id.  A 20 percent rating is also available for ankylosis of the subastragalar or tarsal joint that is in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.  A 20 percent rating is also available for a malunion of the os calcis or astragalus with a marked deformity.  38 C.F.R. § 4.71a, DC 5273.  A 20 percent rating is also available for an astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

A 20 percent rating is also available for ankylosis in plantar flexion that is less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 30 percent rating is available for ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees  and 10 degrees.  Id.  A 40 percent rating is available for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
 § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.






Background

Ankles

The Veteran contends that his bilateral ankles inversions are worse than reflected by his evaluations of 20 percent each.  In this regard, the Veteran has provided statements regarding severe pain and loss of motion associated with this condition.

A review of the Veteran's outpatient treatment records reveal that the Veteran has been continuously treated for his bilateral ankle aversions.  However, there have been no notations or findings of ankylosis.

The Veteran was provided with a VA examination in August 2009.  Examination revealed a normal gait and normal posture without any objective abnormalities in either ankle along with completely normal range of motion testing on both initial  and repetitive motion testing of the ankles.  No findings of ankylosis were noted.

The Veteran was provided with an additional VA examination in August 2011.  The examination report shows that the Veteran reported the onset of his bilateral ankle symptoms was in 1987.  He reported experiencing current symptoms of weakness, stiffness, swelling, lack of endurance, locking, deformity, tenderness, and pain in the ankles.  On examination, posture, gait, and tandem gait were all within normal limits.  The Veteran's walk is normal without any required devices required for assistance with ambulation.  Examination of the bilateral ankles revealed findings of an inversion deformity without any signs of edema, abnormal movement, effusion, weakness, tenderness, redness, heat, malalignment, drainage, subluxation, guarding of movement, or ankylosis.  Range of motion testing for the bilateral ankles revealed dorsiflexion to 10 degrees and plantar flexion to 10 degrees.  There was objective evidence of pain at the end point of plantar flexion.  Repetitive
motion testing revealed no additional functional limitations in the bilateral ankles as a result of pain, fatigue, weakness lack of endurance or incoordination.  The Veteran was scheduled for completion of x-ray testing for the bilateral ankles, however, he failed to report for this appointment, therefore, no current x-ray results of the bilateral ankles were available for review.  The examiner provided a diagnosis of bilateral ankle inversion deformity with pain and decreased range of motion.  

Hips

The Veteran contends that he currently suffers from a disability manifested by bilateral hip pain.  In this regard, he has provided statements that he believes that this pain is caused and/or aggravated by his service-connected pes planus.

Review of the Veteran's service treatment records shows one report from August 20 1987 where he stated experiencing foot pain radiating to his hips.  However, no specific hip abnormalities were noted and no clinical diagnosis of the hips was rendered.

A review of the Veteran's outpatient treatment records reveals that he has been seen on occasion for complaints of bilateral hip pain.  However, all findings, to include imaging results, have shown no diagnosed disability in the bilateral hips.

The Veteran was provided with a VA examination in January 2010.  The examination report shows that the Veteran reported the onset of his hip condition was during physical training while on active duty.  Upon examination, gait and
posture were both within normal limits and the Veteran required no assistive devices for ambulation.  Examination of the hips revealed no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or ankylosis of the hips.  Range of motion was completely normal in both hips with the exception of some objective evidence of pain during internal rotation of the left hip.  No functional limitations were shown during initial motion testing or during repetitive motion testing of the hips.  X-ray results of both hips revealed no abnormalities.  Following a complete examination and a full review of both service and post-service medical treatment records, the examiner stated that he could not provide a diagnosis due to lack of pathology.  As such, no nexus opinion was provided.

Lumbar Spine

Here the Veteran has claimed entitlement to service connection for lumbar spine degenerative arthritis.  In particular, the Veteran has claimed that this condition was caused or aggravated by his service-connected pes planus.

A review of the Veteran's service treatment records reveals no specific treatment for complaints or injury to the thoracolumbar spine during active duty.  An imaging report from August 1987 notes the incidental finding of right bending scoliosis.  However no other treatment or abnormalities associated with the thoracolumbar spine were shown or reported during active military service.

A review of the Veteran's private outpatient treatment records shows a report from September 2008 in which the Veteran stated he was experiencing pain.  No diagnosis or etiology was provided.  A report from November 2009 shows complaints of pain in the lower back with the provider noting there was evidence of degeneration in the lower spine as well as a left, posterior rotation of the vertebrae.  Another report from February 2010 shows complaints of muscle spasms, tenderness, and subluxation of the lower back/sacroiliacjoints.  The Veteran was treated on March 2010 and diagnosed with lumbar neuritis with possible lumbar disc bulging. Magnetic resonance imaging (MRI) results of the lumbar spine from June 2010 revealed advanced facet degenerative changes of the lumbosacral spine with diffuse disc bulging. The Veteran was diagnosed with spondylosis with myelopathy and degenerative disc disease.

Review of medical treatment records from the VA Medical Center Richmond
shows a report from April 2008 that notes a diagnosis of osteoarthritis of the back.  The Veteran reported complaints of back pain on November 2009.  A report from January 2010 shows that the Veteran stated that the pain in his neck and back is aggravated by his work at the post office.  Radiological results of the Veteran's thoracolumbar spine from November 2009 revealed calcification located on the left lateral margin possibly representing a bridging syndesmophyte with mild degenerative disc changes and perhaps minimal disc space degenerative narrowing.  There was no evidence of scoliosis of the lumbar spine.

The Veteran was provided with a VA examination in July 2010.  The Veteran reported having a history of back problems that began in 1987.  Upon review of the claims file, subjective interview, and objective testing, including x-ray, the examiner diagnosed the Veteran with degenerative arthritis of cervical, thoracic, and lumbar spine.  The examiner opined that pes planus is unrelated to the current back issues.  While severe and long standing pes planus could theoretically cause gait abnormality enough to affect the lumbar spine, the abnormalities seen here are more likely than not related to age and genetics rather than pes planus.  The chronic back condition is not secondary to his bilateral pes planus.  

An October 2011 private treatment record from the Veteran's primary doctor, Dr. D. B., showed an opinion in which it was provided that the Veteran's lumbar spine disability was aggravated beyond its natural progression by the Veteran's pes planus.  Dr. D. B. noted that this opinion was based upon the fact that, the Veteran's pes planus with associated altered gait caused his feet to pronate or supine, causing hyperextension and misalignment of the hips, pelvis, and spine, which can cause, contribute to, and aggravate a low back condition.  

The Veteran was provided with an additional VA examination in August 2013. The scope of the examination was limited to the lumbar spine.  Following the VA examination and a review of the claims folder, which noted that the Veteran's current severity is greater than the determined baseline severity, the examiner stated that the Veteran's lumbar spine condition is not aggravated beyond its natural progression and is not secondary to bilateral pes planus.  The examiner provided the rational that there is no documented evidence of complaints of back pain during military service and the pes planus was present prior to service.

A January 2014 private treatment record from the Veteran's primary doctor, Dr. D. B., showed an opinion in which it was provided that the Veteran's lumbar spine disability was aggravated beyond its natural progression by the Veteran's pes planus.  Dr. D. B. noted that this opinion was based upon the fact that, in February 2010, when the Veteran first began receiving treatment, he did not allege any trauma to his back and his condition since that time has worsened.   Further, Dr. D. B. provided that the Veteran's pes planus with associated altered gait caused his feet to pronate or supine, causing hyperextension and misalignment of the hips, pelvis, and spine, which can cause, contribute to, and aggravate a low back condition.

The Veteran was provided with an additional VA examination in June 2015.  The scope of this examination was limited to the Veteran's lumbar spine.  Following the VA examination and a review of the claims folder, the examiner stated that the lumbar condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected pes planus.  In support, it was provided that there was no conclusive evidence associating degenerative joint disease or scoliosis of the thoracolumbar spine with pes planus.  No further explanation was provided.

Sciatic Nerve

The Veteran contends that he has sciatic nerve impairment that has been caused by or aggravated by his degenerative arthritis of the thoracolumbar spine.

A review of service treatment records shows no evidence of any specific injury to treatment for, or clinical diagnosis associated with sciatic nerve impairment in the lower extremities during active military service.

A review of medical treatment records from the VA Medical Center, Richmond shows results of a nerve conduction study on February 2010 that revealed no evidence of peripheral neuropathy in the bilateral lower extremities.

The Veteran was provided with a VA examination in July 2010.  The examination revealed no objective sciatic nerve impairment associated with the lower extremities in relation to the thoracolumbar spine.

The Veteran was provided with an additional VA examination in June 2015.  The examination shows a diagnosis of IVDS bilateral sciatic nerves.  The VA examiner noted that this condition has been shown to be due to the Veteran's thoracolumbar spine condition.
Analysis

Ankles

Based on the above, the Board finds that the bilateral ankle inversions only meet the criteria for a 20 percent evaluation for each extremity.  In order to warrant the next higher evaluation, the evidence must show evidence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  The Board notes that the Veteran has shown no evidence of any ankylosis at any time during the pertinent appeals period.  Rather, the Veteran has merely shown the presence of pain and marked limitation of motion, which are already reflected in the current evaluations.  Crucially, the Veteran is already receiving the maximum disability rating for limitation of motion; thus, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

As such, the Board finds that the Veteran is only entitled to a 20 percent evaluation for each extremity based upon the symptoms of pain and marked limitation of motion.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where evaluations in excess of 20 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's bilateral ankle inversions at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's bilateral ankle inversions.  The Veteran's bilateral ankle inversions are manifested by symptoms such as pain and marked limitation of motion.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion, ankylosis, and malunion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board observes that a request for a total disability rating based on individual unemployability due to a service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  However, here, neither the Veteran nor the evidence of record has raised such issue in connection with the rating issues decided herein.  Accordingly, no further consideration of entitlement to a TDIU is warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Hips

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral hip disability.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed bilateral hip disability.  Rather, the Veteran's treatment records only indicate complaints of bilateral hip pain with no discernable pathology.  Objective testing, to include imaging results, have shown that his hips have no abnormalities to account for such pain.

The Board notes that a clinical finding such as bilateral hip pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The only other evidence in the claims file supporting the existence of a disability manifested by pain in the hips is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he has such current disability.  In this regard, he is not competent to diagnose a disability manifested by pain in his hips, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by bilateral hip pain is lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by bilateral hip pain, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a bilateral hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Lumbar Spine

The Veteran's outpatient treatment records show that he does have a current disability in that he was diagnosed with degenerative arthritis by Dr. D. B. and the VA examiners.  

The evidence also shows that the Veteran is currently service-connected for bilateral pes planus, for which he alleges an interrelationship.  Thus, the Veteran's claim turns upon a showing of a nexus.

In this regard, there is conflicting medical opinion evidence of record as to whether the Veteran's degenerative arthritis of the lumbar spine is proximately due to, or the result of, the Veteran's military service, to include his service-connected pes planus.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In particular, the Board highlights the July 2010, August 2013, and June 2015 VA examination opinions discussed above as well as the independently obtained private opinions from Dr. D. B. in October 2011 and January 2014.  The Board notes that all opinions are provided by licensed medical professionals who either reviewed the Veteran's claims file or otherwise had knowledge of the relevant facts in this case, and are therefore competent.  The opinions are also credible, as they appear to have applied the established medical consensus regarding this issue to the particulars of the Veteran's claim.  However, they also appear to have drawn differing opinions based upon the same sets of authority and data.  In other words, while the VA examiners appear to have acknowledged that the mechanical process by which pes planus could lead to the Veteran's back disability, as also stated by Dr. D. B., the VA examiners dismissed such etiology in the Veteran's case upon varied bases (2010 examiner finding that the Veteran's condition was more likely related to aging and genetics; 2013 examiner finding that there was no relationship since there was no evidence of such in military service; and 2015 examiner findings that there was no conclusive evidence).

On the other hand, the Board notes that Dr. D. B. provided a thorough rationale for her findings, providing citations to the Veteran's medical history of feet and back problems, indicating that, not only was the biomechanical process of interrelationship of the feet and the low back possible, but that it was actually shown by the fact that the Veteran had the feet problems initially and then developed a back condition without any prior history of injury or trauma to the back.  Additionally, she provided a discussion of baseline and change in severity in the 2014 opinion as shown in her discussion of the Veteran's initial baseline severity in his February 2010 treatment versus his much worsened condition in the 2014 evaluation.

The Board, thus, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for a thoracolumbar spine disability is warranted.

Sciatic Nerve

The Veteran's outpatient treatment records show that he does have a current disability in that he was diagnosed with sciatic nerve impairment by the 2015 VA examiner.  

The evidence also shows that service connection for a disability of the thoracolumbar spine is warranted, for which the Veteran alleges an interrelationship.  Thus, the Veteran's claim turns upon a showing of a nexus.

In this regard, the only probative medical evidence of record discussing a relationship between the Veteran's sciatic nerve impairment and degenerative arthritis of the thoracolumbar spine is the 2015 VA examination.  The Board finds that the VA examination was provided by a competent medical professional who diagnosed and established a link of the Veteran's two conditions throughout objective testing based upon sound medical principles.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnosis of sciatic nerve impairment, service-connected disability of the thoracolumbar spine, and medical nexus via the 2015 VA examination, service connection for sciatic nerve impairment is granted.



ORDER

Entitlement to an increased initial evaluation in excess of 20 percent for service-connected inversion deformity, right ankle (also claimed as chronic ankle pain and degenerative arthritis) as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and high grader Achilles tendon tear), is denied.

Entitlement to an increased initial evaluation in excess of 20 percent for service-connected inversion deformity, left ankle (also claimed as chronic ankle pain and degenerative arthritis) as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and high grader Achilles tendon tear), is denied.

Entitlement to service connection for a condition to account for bilateral hip pain as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and  high grader Achilles tendon tear), is denied.

Entitlement to service connection for degenerative arthritis, thoracolumbar spine (also claimed as scoliosis, osteophytes, degenerative disc disease, bulging discs, IVDS, bridging syndesmophyte, neural foraminal stenosis, facet joint disease, spondylosis with myelopathy, and subluxation) as secondary to the service-connected disability of bilateral pes planus w/degenerative arthritis and Achilles tear (claimed as tendonitis of the Achilles and bilateral hind foot valgus, previously rated as bilateral pes planus to include spurring at the posterior calcaneus and  high grader Achilles tendon tear), is granted.

Entitlement to service connection for sciatic nerve impairment as secondary to degenerative arthritis, thoracolumbar spine (also claimed as scoliosis, osteophytes, degenerative disc disease, bulging discs, IVDS, bridging syndesmophyte, neural foraminal stenosis, facet joint disease, spondylosis with myelopathy, and subluxation), is granted.


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Veteran's claim.

Cervical Spine

Here, the Veteran contends that his currently diagnosed degenerative arthritis of the cervical spine is related to military service.  In this regard, the Veteran contends that this condition was caused or aggravated by his service-connected pes planus.

The Veteran's outpatient treatment records reflect continuous treatment for complaints of cervical spine pain, to include a diagnosis of degenerative arthritis.  However, although these records discussed the Veteran's thoracolumbar spine in relation to his pes planus, they were absent for such a discussion of the cervical spine.

The Veteran has been provided with a VA examination in July 2010, in which he was diagnosed with degenerative arthritis of the cervical spine.  The VA examiner opined that the Veteran's cervical spine degenerative arthritis was not secondary to or aggravated by his pes planus.  In support, he provided that it is more likely than not related to age and genetics rather than pes planus.  

In light of the Board's award of service connection for a back disability and the VA examiner's acknowledgement that the biomechanical process by which pes planus could affect the spine, the Board finds that an addendum opinion should be obtained. 

Impingement

The Veteran contends that his impingement of the lateral cutaneous nerve is caused by or aggravated by his degenerative arthritis of the thoracolumbar spine.  

A review of the Veteran's outpatient treatment records shows that he was provided an assessment of impingement of the lateral cutaneous nerve in regard to complaints of lower extremity numbness and paresthesias on February 2010.  The provider also indicated that such finding was of unknown significance.

In a 2015 VA examination, the VA examiner noted the Veteran's neurological complaints in his lower extremities and found that these were related to a sciatic nerve impairment secondary to the Veteran's degenerative arthritis of the thoracolumbar spine.  However, there was no discussion of the cutaneous nerve.

As the Veteran has alleged that the sensory complaints in his lower extremities are related to his thoracolumbar degenerative arthritis and such complaints led to an early diagnosis of a cutaneous nerve impingement coupled with the fact that the Veteran's sensory complaints have also been found to result from sciatic nerve impairment secondary to the thoracolumbar spine, the issue of whether the Veteran's sensory complaints are manifested only in sciatic nerve impairment or results from a separate pathology involving cutaneous nerve impingement must be resolved.

The Board notes that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, it is determined that further medical inquiry into the presence and etiology of the Veteran's cutaneous nerve impingement is warranted.  In this regard, the Veteran should be provided with a VA examination in order to determine if he has a current diagnosis of cutaneous nerve impingement.  Furthermore, to the extent that he does not, the VA examiner should determine whether the Veteran's assessment in February 2010 reflected the diagnosis of a separate pathology for his lower extremities neurological complaints, to include numbness and paresthesias, as well as whether such separate pathology could be found to be caused by or aggravated by his degenerative arthritis of the thoracolumbar spine.

Elevated Blood Pressure

As to the issue of elevated blood pressure, the claim being remanded herein is inextricably intertwined with the Veteran's claim for degenerative arthritis of the cervical spine.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to service connection for degenerative arthritis of the cervical spine must be developed before the Board renders a decision on the issue of elevated blood pressure, as the Veteran is claiming that this condition is caused by and/or aggravated by his cervical spine.  Upon completion of the development for the lumbar spine, reconsideration of the Veteran's claim for the issue of elevated blood pressure, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, return the claims file to the examiner who conducted the July 2010 VA examination for the Veteran's cervical spine degenerative arthritis.  If that examiner is no longer available, provide the claims file to another examiner of like skill and qualification. The entire claims file, to include a complete copy of the REMAND must be made available to the examiner. 

In light of the Board's award of service connection for a back disability and the VA examiner's acknowledgement that the biomechanical process by which pes planus could affect the spine, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed cervical spine disability was caused by or aggravated by the Veteran's service-connected pes planus and back disability.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 
3. Additionally, provide the Veteran with a VA neurological examination in order to determine the diagnosis and etiology of the Veteran's claimed cutaneous nerve impingement. The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is requested to first determine if the Veteran has a current diagnosis of cutaneous nerve impingement.  Furthermore, to the extent that he does not, the VA examiner should determine whether the Veteran's assessment in February 2010 of cutaneous nerve impingement reflected the diagnosis of a separate pathology for his lower extremities neurological complaints, to include numbness and paresthesias.

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed cutaneous nerve impingement or pathology separate from the Veteran's sciatic nerve impairment was caused by or aggravated by the Veteran's thoracolumbar disability.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


